number release date id office uilc cca_2010030515290337 ---------- from ------------------- sent friday march pm to -------------------- cc ----------- subject re ----------------------- the gain is dependant on whether the partnership treated the partner as having sold his interest in year and the partnership's records of its accounts_receivable and other ordinary_income assets for that year each year is a separate cause of action so the fact that the partnership may have erroneously issued the partner a schedule_k-1 for a later year contradicting its treatment of the partner having been terminated in year is irrelevant for purposes of determining gain in year treat the partner as having sold his interest in year we would have to issue an fpaa for year to determine that the partner in fact sold his interest in that year for purposes of computing his sec_751 gain if the partnership did not
